Citation Nr: 0815699	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2005, the Board requested a medical opinion pursuant 
to its authority set forth in 38 U.S.C.A. § 7109.  In June 
2005, the Board received a medical advisory opinion and 
provided a copy of such opinion to the appellant.

In September 2005 and November 2006, this case was remanded 
for additional development.  It has been returned to the 
Board for review.


FINDINGS OF FACT

The evidence of record unequivocally shows that schizophrenia 
preexisted his period of active service, and unequivocally 
shows it was not permanently made worse therein.  


CONCLUSION OF LAW

Schizophrenia clearly and unmistakably preexisted the 
appellant's entry into service and clearly and unmistakably 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of September 
2005 and November 2006 provided pertinent notice and 
development information.

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  The veteran has provided evidence and argument all of 
which have been considered.  Additional development was 
requested in two Board remands.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, Social Security Administration (SSA) records, an 
independent expert medical opinion, and, post service private 
hospital and clinical records that date from 1972 to 2006.

Entitlement to service connection for schizophrenia

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In considering the element of in-service incurrence or 
aggravation, the Board must first determine whether 
schizophrenia existed prior to the veteran's service.  In 
this regard, it is noted that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Thus, in cases where the disease or injury at issue is not 
noted on the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  The veteran is not required 
to show that the disease increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOPGCPREC 3-03. 

In this regard, the veteran did not report a history of 
psychiatric care at the January 1978 enlistment examination.  
Nor was a psychiatric disability diagnosed at entrance to 
military service.  Significantly, however, the record 
contains private medical records showing treatment for 
schizophrenia beginning in 1972.  According to a May 2002 
statement from the veteran's private psychiatrist, the 
veteran was hospitalized in September 1972 for a severe 
psychotic episode and remained chronically psychotic 
throughout the 1970's.  This physician treated the veteran on 
an inpatient basis from 1975 until 1978 when the veteran 
enlisted in military service (against advice).  Other records 
on file confirm this pre-service treatment of schizophrenia.  
Accordingly, based on the medical records, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's schizophrenia existed prior to service.  The first 
prong has been met. 

As for the second prong, whether there is clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service, the May 1978 military service 
discharge records reflect that the veteran's commanding 
officer recommended that the veteran be discharged for 
demonstrating character and behavior characteristics 
incompatible with continued service.  It was noted that he 
was unable to adapt socially or emotionally with Army life.  
Further, it was noted that the veteran was apprehended for 
indecent exposure; was preoccupied with sexual fantasy; and 
had a hostile dislike for living in the barracks with other 
men.  He underwent psychiatric evaluation in the same month 
due to reported emotional instability and misconduct.  The 
psychiatric examiner found that he had no disqualifying 
mental disease.  He was not noted to have schizophrenia at 
any time during service.  He was discharged from service.  

Regarding post service psychiatric treatment, in the May 2002 
statement, the veteran's private psychiatrist indicated that 
the veteran was seen in consultation on 3 occasions from July 
to August 1978.  He did not resume treatment until March 
1979.  Thereafter, the veteran continued to receive 
psychiatric care.  This physician also concludes that the 
Army was a significant stressor for the veteran.  

In light of the veteran's medical history the Board requested 
an independent expert medical opinion.  In June 2005, after 
review of the records, the specialist concluded that while 
there was an exacerbation of schizophrenia during military, 
there was no aggravation of the veteran's disability.  

The Board finds the medical specialist's opinion persuasive 
and consistent with the medical evidence of record.  The 
Board also finds that it would be unreasonable to conclude 
that the appellant's brief period of service could have so 
affected the appellant's underlying psychiatric disability as 
to have resulted in a permanent increase in such psychiatric 
disability.  This would require a great deal of speculation.  
The records from the appellant's active duty do not refer to 
any treatment for a psychiatric disorder, and, while there is 
a report from military mental health professionals discussing 
the appellant's psychiatric problems, the records do not show 
that the appellant was specifically treated for his 
psychiatric disorder at anytime during military service.  

However, even conceding that there was an exacerbation of his 
psychiatric disorder, during service, the veteran was seen in 
psychiatric consultation only on 3 occasions, 2 months 
subsequent to service discharge.  Importantly, he was not 
seen for nearly a year thereafter.  As noted by the private 
psychiatrist in the May 2002 statement:

Over the short run, his experience in the 
Army was a perpetuating factor in the 
continuation of his disability due to his 
illness.  Over the long run, however, 
[the veteran] was able to resume therapy, 
maintain himself on medication and 
improve significantly in his functioning 
in the 1980's. 

Even assuming that the veteran had an increase in his 
symptoms during service, such a post service medical history 
would tend to support the supposition that the veteran's 
schizophrenia was not permanently worsened or aggravated 
during service.  As such, the Board finds that the VA 
examiner's opinion coupled with the other medical evidence of 
record rise to the level of clear and unmistakable evidence 
that the veteran's schizophrenia was not permanently worsened 
or aggravated during service.  The second prong has been met.  
Consequently, the presumption of soundness has been rebutted, 
and service connection for schizophrenia is not warranted.




ORDER

Service connection for schizophrenia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


